The following opinion was filed September 11, 1945:
On his motion for a rehearing defendant contends, for the first time on this appeal, that the omission (apparently by oversight) to arraign defendant and have issue joined before commencing the trial and drawing and swearing the jury, constituted prejudicial *Page 375 
error because of which he is entitled to a reversal of the judgment and a new trial.  Upon the oversight being brought to the attention of the trial court, the defendant, without objecting thereto, was promptly arraigned, and pleaded not guilty, and participated in proceeding with the trial on the issue thus joined.  Under these circumstances and the absence of any showing that he was prejudiced in some manner by reason of the delay in his arraignment and his plea to the information, the defendant will be deemed to have waived the right to a more timely arraignment and plea.  As this court said in Hackv. State, 141 Wis. 346, 353, 124 N.W. 492, "The principle now declared is that the right of arraignment and plea will be waived by the defendant by his silence when he ought to demand it, in all cases (except capital cases) where it appears that he is fully informed as to the charge against him and is not otherwise prejudiced in the trial of the case by the omission of that formality."
Likewise, in the absence of any objection by defendant to the sufficiency of the information, or to the correction thereof to read "circuit court" by an amendment on the trial, defendant is deemed to have waived any defect therein.  Secs. 355.09, 357.19, Stats.; Perrugini v. State, 204 Wis. 69,234 N.W. 384; State v. Bachmeyer, ante, p. 294, 301,19 N.W.2d 261.
The discussion in respect to other matters in defendant's brief, on his motion for a rehearing, is in relation to matters and contentions which were heretofore so fully discussed by his counsel and carefully considered in rendering our decision herein that there is no necessity or occasion for any further hearing or argument in relation thereto.
By the Court. — Motion denied. *Page 376